                                                                                          FILEI)
                                                                                 UN]TED STATES DISTRICT COURT
                                                                                  ALBUQUERQUE, NEW MEXICO
                                    T]NIIED STAIBS DISTRICT @URT                                             ,.,,,4

                                        DISIRICT OE   NEIU   MEXI@                   :     JU1312020
                                                                                                             t'; :r.:.i,
                                                                                                             ,r -#
                                                                                                             o;.i
                                                                                                                    t-



UNITM STAIES OF       AUERICA                                                       MITCHELL R. ELFERS
                                                                                          CLERK / rng

v.                                                           CA.SE IilO.   :   14-CR-02783-JB


Thomas    R. Rodella

          SUPPLEI,iEIIT   10   TTOMAS   R.   RODELLATS RRSPONSE   10 UNIIED        STATES FOR
            sE[rrEr,rcE REpr]crror{ prrRsuAritr   ro 18 u.s.c. s     358.ar:) (1) (A)    (i)

     ThomasRodella hereby files this supplement to his response to the Govern-
ment's motion because documents regarding Mr. Rodella's medical records that
Mr. RodeIIa requested in June, 2020, have just been made available to him.

     In   December, 2018, and December, 20L9. Mr. Rodell-a met                   with Dr.      Matewere
regarding extreme pain in his feet, indicative of peripheral neuropathy. Since
the COVID-}9 crisis has continued to worsen at Seagovilte FCI, medical treat-
ment for other issues has suffered. Mr. Rodella's worsening pain caused him to
begin a campaign to do something to help his situation. To date, the response
from medical- has been non-existant. (Exhibits Sl- though 57)

     In addition, as of mid-Ju1y, 2020, Dr.                     transferred else-
                                                        Matewere has been
where, and Mr. Rodel-l-a j-s concerned about the lack of response from health care
and any continuity of treatment that will be 1ost.

Respectfully submitted on July 26, 2020, by:



                                                              Reg. #78448-051
                                                              Federal Correctional-            Institution
                                                              Seagoville, TX          75159
                         CERTIFICAIE OF SERVICE




    I hereby certify that on JuIy 26, 2020, I fifed the foregoing
supplement through U.S. MaiI, properly addressed with prepaid first
class postage attached, by placing a copy in the only remaining mail-
ing system currently available at the prison which f am confined.




                                              Res. #78448-0
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM:78448051 RODELLA, THOMAS R
TO: Health Services
SUBJECT: ***Request to Staff*** RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 0611112020 05:53 PM

To: Mr. Brown
lnmate Work Assignment: Temporary Unit Orderly

Sir,

   ln December, I saw Dr. Mateware. One of my main concerns was the pain in my feet. Dr. Mateware ordered blood work done
on me. A few days later, the blood specimens were drawn. Patiently I have been waiting to be on call-out to begin
treatmenUmedication. As of yet, I have not been given an appointment.

  The pain has increased in level and in area. Recently, I had a family member who is a physician review the results of the
blood work. They shared with me that the results, in conjunction with my complaint, was indicative of Peripheral Neuropathy,
which is similar to diabetic neuropathy.

  For treatment it was recommended:
  1 .) Lyrica   approximately 100m9 taken twice a day
  2.) Neurontin approximately   800m9    taken twice a day
  3.) Gabapentia quantity indefinite

  The symptoms- needles and pins feeling in my feet has gotten worse, and is worst at night. lt is having a severe impact not
only with the amount of time that I am sleeping, but more so with the quality of that sleep. The are of numbness in my feet has
moved up the calves of my legs. Please tell me what is needed of me so that I can begin to get relief. lt has reached a point
the pain is so severe it is debilitating. I find myself sitting all day in an effort to minimize the pain. Thank you.




                                                                                                  €xtuszr J          I
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM:78448051 RODELLA, THOMAS R
TO: Health Services
SUBJECT: ***Request to Staff*** RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 0612412020 1 1 :1 1 PM

To: Health Services Director
lnmate Work Assignment: Temporary Unit Orderly

Dear   Directot,                                                                                 '


   For nearly 2 years, I have been trying to obtain medical attention for one of my health issues. The balls of my feet hurt, they
feel as if needles and pins are being poked into my feet. As time has passed, the level of pain has increased, as has the area.
I now sense numbness moving up the calf of my leg (both legs).
   ln December 2019,1saw Dr. Mateware for the second time in 2 years, with this health issue as one of my chief complaints.
This time, the Dr. ordered testing done. I have been patient, especially in light of COVID-19, but my pain and my concern
continue to grow. The results of the testing show several health issues at play.
   Prior to this, I had sought my medical records. lt was after my second effort of reaching out to health services, that Mr.
Brown e-mailed me back and provided me copies of my medical reports. lt was because of this that I e-mailed Mr. Brown on
Junell,2020,askinghimformedicalassistance. Becauselhaven'theardback, ldecidedtoreachouttoyou.
  As I stated earlier, for approximalely 2 years, I have sought medial attention for this health issue. And I have not received
any medication or treatment. Again, because of COVID-19, I have tried to accommodate the medical staff, but because of the
level of pain, I can no longer wait. I believe that irreparable nerve damage is occurring. There are times when I can't stand for
long or walk short distances. My feet are constantly swollen and the deformity of my toes is becoming more pronounced, and
the pain is especially intense at night.
   I am respectfully asking you to intervene on my behalf so I can receive the medication and treatment I require. Thank you.




                                                                                                      Exrtfr'7- a7
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM: 78448051 RODELLA, THOMAS R
TO:Warden
SUBJECT: **'Request to Staff*** RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 0012612020 02:38 PM

To: Madam Warden Zook
lnmate Work Assignment: Temporary Unit Orderly

Maam,

I am assigned to the bottom dayroom in unit     A5. \A/ithin 24 hours, approximately 28 inmates have been taken from this unit.
Presumably for quarantine. Of those 28, 5 were taken from our dayroom. Minimally t has tested positive for covid-19. I have
questioned several staff members regarding the linen of those that were taken out with high temperatures. Everyone has said
they will send someone to strip the beds or that they will comeback later to get it done. Over 24 hours later, the linen is still on
the beds. I can't imagine that the linen still being on the beds can be healthy for anyone. ln fact, yesterday I asked Mr. Aguirre
if no one was going to clean those bunks up, if it was ok if we stripped them. He advised that someone from the infectious
center would take care it. lt was clear to me that someone understood the situation the linen created. Since we haven't been
able to get anyone to address the matter, I was hoping you might see the unhealthy situation this is creating. At a time when
covid-19 is in the compound, we should be working together.

Thank you for your time.




                                                                                                           Exil-tn'r          S3
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM:78448051 RODELLA, THOMAS R
TO: Health Services
SUBJECT: ***Reguest to Staff*" RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 0612912020 07:34 AM

To: Health Services Director
lnmate Work Assignment: Temporary Unit Orderly

Director,

As instructed by you, I presented myself to the medical technician at pill line this morning. She stated that she felt she was
already working outside of her authority, and that she was not going to do an evaluation. I turn to you fOr further direction and
disposition. On a side note, I couldn't sleep last night because of the pain and discomfort on my feet. I await your response.
Again, thank you.




                                                                                                              Evtrta    tr1J
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM:78448051 RODELLA, THOMAS R
TO: Health Services
SUBJECT: ***Request to Staff*** RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 0710312020 06:46 AM

To: Director
lnmate Work Assignment: Temporary Unit Orderly

Director,

   I realize your probably busy with all that is going on, however I wanted to remind you that I have yet to be scheduled for
evaluation. ln addition to everything else, the pain on my feet has rendered me bedridden most times. Please let me know
when I can be evaluated. I really don't know how much more of this I can take. Thank you for your time.




                                                                                                            EuUtl LT
                                                                                                                     )<
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM: 78448051 RODELLA, THOMAS R
TO: Health Services
SUBJECT: ***Request to Staff"** RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 0711112020 07:13 AM

To: Director Health Services
lnmate Work Assignment: Temporary Unit Orderly

Director,

   ON July 03, I sent you an e-mail, requesting a medical evaluation. I haven't heard from you so I'm not sure if you received
my e-mail or not. ln December of 2019, afier a Doctor appointment, I was ordered to do lab work. Since then, I have tried to
get an evaluation so that I can begin medications/treatment. Would you please advice me how to proceed? Because of the
pain to my feet, I hope an evaluation can soon be done. Thank you.




                                                                                                          €t*th tr         SQ
TRULINCS 78448051- RODELLA, THOMAS R - Unit: SEA-A-A




FROM: 78448051 RODELLA, THOMAS R
TO: Health Services
SUBJECT: "**ReqLrest to Staff** RODELLA, THOMAS, Reg# 78448051, SEA-A-A
DATE: 07 11612020 1 0:03 AM

To: Director Health Services
lnmate Work Assignment: Temporary Unit Orderly

Director,

    I checked my e-mail and saw I didn't have a message from you. I wanted to see if you were able to schedule an evaluation
for me. I have had some relief on the pain on my feet through the use of Tylenol which I am taking for aches and pains
associated with COVID-19, however Tylenol clearly is not the proper medication for this health issue . ln addition to
medications, I may be in need of therapy. Please let me know of your efforts. Thank you for your time.




                                                                                                          EutflA t r S7
                                 N
                 +J
                                 o
                                 r-.1
                 !aBco           t--
                 o .z
                 u=..lf,                {tl
                 pz              =
                                 z      (v
                          >             r::l
                 UFI
                  !o c0
                 .,r
                   t{-{           (u    ,.J
                                  5
                 {r(nu
                  UIJJ(d          T{
                                        .::r
                 ..r u EO         O     N
                 4..'l O t-'      ,(I   t\l
                   .rJtr}lN
                          5             rf,
                 (nutcf)o-o
                  o.H (f)
                                        ($
                              tJ rl     {}
                 DOcn(n<
                                        t"-
                                        {n


   z
   o
   F
   F
   F
   a
   z
   J
   zq
   trq
   \lO
   Uo\
   tt]     ra)
   il6
   OoX
   r) o ti
   I8'.;
   { xE
o+hffifi B

ze ffq
troo
do g.O4A H
